Citation Nr: 0722806	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral pes planus and a flat topped talus of the right 
foot.   
 
2.  Entitlement to an increase in a 10 percent rating for 
hypertension with atypical chest pain.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for coronary artery disease.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1981 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and July 2004 RO rating 
decisions.  The September 2003 RO decision denied service 
connection for a right knee disability, to include as 
secondary to service-connected bilateral pes planus and a 
flat topped talus of the right foot; denied an increase in a 
10 percent rating for hypertension with atypical chest pain; 
and denied a TDIU rating.  

The July 2004 RO decision granted service connection and a 10 
percent rating for coronary artery disease, effective October 
13, 2000.  The veteran provided testimony at a personal 
hearing at the RO in October 2005.  

The issues of entitlement to an increase in a 10 percent 
rating for hypertension with atypical chest pain; entitlement 
to an initial rating higher than 10 percent for coronary 
artery disease; and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran does not currently have a right knee disability.  


CONCLUSION OF LAW

A right knee disability, was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected bilateral pes planus and a flat topped 
talus of the right foot.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2003, December 2003, and September 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  The 
claim was readjudicated in February 2006.  A May 2006 letter 
advised the veteran of how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, records from 
the Social Security Administration (SSA), lay statements, and 
articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, including 
hearing testimony; service medical records; post-service 
private and VA treatment records; VA examination reports; 
records from the SSA; lay statements; and articles submitted 
by the veteran.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for arthritis will be presumed to have 
been incurred in service if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen; however, based upon the facts in this case the 
regulatory change does not impact the outcome of the appeal

The veteran is service-connected for bilateral pes planus and 
for a flat topped talus of the right foot.  He is also 
service-connected for hypertension with atypical chest pain, 
coronary artery disease, and for migraine headaches.  

His service medical records do not show complaints, findings, 
or diagnoses of a right knee disability.  On a medical 
history form at the time of a February 1983 medical 
evaluation board examination, the veteran checked that he did 
not know if he had a tricked or locked knee.  The reviewing 
examiner did not refer to any right knee problems.  The 
February 1983 objective medical evaluation board examination 
report included a notation that the veteran's lower 
extremities were normal.  The service medical records do show 
treatment for disorders such as bilateral pes planus and a 
flat topped talus of the right foot.  

Post-service private and VA treatment records do not 
specifically show treatment for a chronic right knee 
disability.  A September 1985 VA general medical examination 
report noted that the veteran reported that he had intense 
pain in his feet, ankles, and right knee.  The diagnoses did 
not refer to a right knee disability.  

An October 1987 VA general medical examination report noted 
that the veteran complained of intense pain in his right foot 
and left foot, and a twitching pain in his knee.  The 
examiner reported that the veteran stated that he had 
occasional swelling in the right knee.  The diagnoses did not 
refer to a right knee disability.  In a January 1988 addendum 
to the October 1987 VA general medical examination, the 
examiner also did not refer to a right knee disability.  

A February 1990 VA general medical examination report 
indicated that the veteran reported that he had an increase 
in pain in both feet at night and that he had sharp pain in 
his knee and back when walking.  The diagnoses referred to 
disorders other than a right knee disability.  

A December 2000 VA treatment entry noted that the veteran 
complained of pain in his right knee and foot.  The examiner 
reported that there was no right knee swelling or tenderness 
and that there was normal range of motion.  The assessment 
included right knee arthralgia.  

At the October 2005 RO hearing, the veteran testified that he 
had not been diagnosed with a right knee condition.  He 
stated that he felt that his right knee twitched because of 
the way he walked and the pressure he would put on one foot 
over the other.  He stated that he would have sharp pain in 
his right knee and that he thought it was connected to his 
right foot.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnoses indicating that the veteran has 
a chronic right knee disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Here, the evidence indicates no present right knee 
disability, and thus service connection is not warranted.  VA 
general medical examination reports dated in September 1985, 
October 1987, and February 1990, noted that the veteran 
reported right knee problems.  However, a right knee 
disability was not diagnosed pursuant to any of such VA 
examinations.  

A December 2000 VA treatment entry related a diagnosis of 
right knee arthralgia.  In this regard, the Board notes that 
arthralgia is defined as pain in a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1985).  However, pain, in 
and of itself, is not a disability.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).  In addressing the issue of 
entitlement to service connection, the Court in Sanchez held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  

Despite multiple examinations and his complaints of pain, the 
veteran has simply not been diagnosed with a right knee 
disability.  In fact, at the October 2005 RO hearing, he 
specifically testified that he had not been diagnosed with a 
right knee disability.  

The veteran has alleged that he has current a right knee 
disability that is related to his service-connected bilateral 
pes planus and a flat topped talus of the right foot.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently suffers from a 
right knee disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the absence of evidence 
of a current disability, the claim must be denied.  




ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected bilateral pes planus and a 
flat topped talus of the right foot, is denied.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 10 percent rating for hypertension with atypical chest 
pain; entitlement to an initial rating higher than 10 percent 
for coronary artery disease; and entitlement to a TDIU 
rating.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA heart examination in June 
2004.  The diagnoses included essential hypertension and 
coronary artery disease with inferobasal and inferolateral 
wall perfusion defects.  

The Board notes that the veteran has received treatment for 
his service-connected hypertension with atypical chest pain 
and coronary artery disease subsequent to the June 2004 VA 
heart examination.  

Additionally, the Board notes that the veteran has not been 
afforded a VA cardiovascular examination in over three years.  
Also, the record raises a question as to the current severity 
of the veteran's service-connected hypertension with atypical 
chest pain and coronary artery disease.  Therefore, the Board 
finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
hypertension and heart problems since 
March 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since March 2006 should 
be obtained.  

2.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the current severity of his service-
connected hypertension with atypical chest 
pain and coronary artery disease.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms necessary for rating the 
veteran's hypertension with atypical chest 
pain and coronary artery disease should be 
reported.  There should be exercise 
testing for METs.  If exercise testing is 
contraindicated, the examiner should 
provide an estimation of the METs level.  
The ejection fraction should also be 
reported.  The examiner should 
specifically provide an opinion as to the 
impact of the veteran's service-connected 
disorders on his ability to obtain or 
maintain employment.  

3.  Thereafter, review the claims for 
entitlement to an increase in a 10 percent 
rating for hypertension with atypical 
chest pain; entitlement to an initial 
rating higher than 10 percent for coronary 
artery disease; and entitlement to a TDIU 
rating.  If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


